87 Mich. App. 69 (1978)
273 N.W.2d 108
ROBINSON
v.
HARRIS
Docket No. 77-1799.
Michigan Court of Appeals.
Decided November 7, 1978.
Joseph F. Chiesa, for plaintiff.
Gordon Knox, for defendant.
Before: N.J. KAUFMAN, P.J., and BEASLEY and P.R. MAHINSKE,[*] JJ.
PER CURIAM.
This appeal arises from an order of support entered by the trial court against the defendant.
The facts indicate that over the course of years following the divorce between the defendant and the plaintiff, the children of that former union, in the custody of the mother, became increasingly embittered toward their father. Matters have now reached a state where any meaningful relationship between the father and his children is virtually impossible. The defendant claims that under such circumstances, where the plaintiff has taken from him all the benefits of fatherhood, the defendant should not be burdened with the obligations of that position. He thus objects to the entry of a court order requiring him to pay child support.
While we can understand defendant's disinclination *71 to support children with whom he cannot establish a meaningful relationship, we must reject his contention that his obligation to pay child support has been abrogated. Defendant's obligation to make child support payments is independent of his right to visit the children. See Kane v Kane, 241 Mich 96, 100; 216 NW 437 (1927), Henshaw v Henshaw, 83 Mich App 68; 268 NW2d 289 (1978), Stevenson v Stevenson, 74 Mich App 656, 658 n 1; 254 NW2d 337 (1977). See also People v Faculak, 325 Mich 56, 59, 37 NW2d 709 (1949).
Defendant has cited some cases which have held that support payments may be suspended or cancelled to punish the wrongful conduct of the custodial parent or to force compliance with court orders regarding visitations. See Pronesti v Pronesti, 368 Mich 453; 118 NW2d 254 (1962). Neither of these considerations is now in issue.
The custodial parent, the mother in this case, is receiving aid from the State of Ohio for the support of her minor children. Under the Uniform Reciprocal Enforcement of Support Act, adopted in both Ohio and Michigan, the State of Ohio is entitled to reimbursement from a person liable under a proper order of support where the state has itself made support payments. MCL 780.159; MSA 25.225(9). Thus, the real party in interest on the side of the plaintiff is the State of Ohio. Whatever the decision of this Court, the named plaintiff will not be affected. To speak in terms of punishing the named plaintiff for her conduct regarding the children or of forcing compliance with court orders by withholding support misses the mark.
We hold that defendant has failed to show that the trial court committed clear legal error in entering the child support order. The decision of the trial court is affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.